DETAILED ACTION
 				Notice of Pre-AIA  or AIA  Status	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
 	Claims 1-19 are pending in the application, with claims 20-22 canceled.
  					Election/Restriction
	Applicant's election without traverse of claims 1-19 in the 1/14/16 Amendment is acknowledged.  The requirement is deemed proper and is therefore made FINAL.

Claim Objections
 	The claims are objected to for the following informalities:
 	In claims 20-22, Applicants have incorrectly provided Status Identifiers , where claims 20-22 where canceled in the 4/5/22 Amendment, but have been labeled with Status Identifiers as “(Withdrawn)”, where canceled claims 20-22 should be labeled as “(Canceled)”.  See MPEP 714(II)(C); 37 CFR 1.121(C). 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-2 and 4-19 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Temple (US 5312384 A).


    PNG
    media_image1.png
    608
    282
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    255
    227
    media_image2.png
    Greyscale
 	As to claim 1, Temple discloses a fecal management applicator (incontinence device and applicator Title with elongated handle 131 and an adjustable size tubular head 132 having an outer wall/lip portion 137/134 Col.8,ll.17-29 that attaches to skin around the anus Col.3,ll.4-19), comprising:	a handle portion 131 (elongated tubular handle 131 Fig. 19-22; Col.8,ll.18); and 	a head portion 132 (applicator head 132 Fig. 19-22; Col.8,ll.19) extending from the handle portion 131 (Fig. 19-22; Col.8,ll.17-19);  	the head portion 132 including:  		an inner head wall portion 136 (stem 136 Fig. 19-22; Col.8,ll.28) that extends axially from the handle portion131 (Fig. 19-22; Col.8,ll.27-28); and  		an outer head wall portion 137/134 (lip 137 with concentric and interlocking rings 134a-c Fig.19-22; Col.8,ll.19-29) that extends radially outwardly from the inner head wall portion136 (Fig. 19-22; Col.8,ll.28-29) and curves over the inner head wall portion (Fig. 19-22; Col.8,ll.27-28),  	wherein the fecal management applicator defines a channel (as channel within both: handle portion 131 and continuing channel within hollow, tubular stem 136 of head portion 132 Fig. 19-22; Col.8,ll.17-19,27-28) that extends continuously through the handle portion 131 and the head portion 132 along an entire axial length of the fecal management applicator (Fig. 19-22; Col.8,ll.27-28).

 	As to claim 2, Temple discloses wherein at least a portion of the channel is a generally cylindrical channel (channel within head portion 137 shaped within hollow, cylindrical, tubular stem 136 of head portion 132 and tubular handle 131 Fig. 19-22; Col.8,ll.17-19, 28-29.
	As to claim 4, Temple discloses wherein at least a portion of the handle portion 131 is an elongated tube (elongated tubular handle 131 Fig. 19-22; Col.8,ll.18).

	As to claim 5, Temple discloses wherein at least a portion of the inner head wall portion 136 is tapered relative to a central axis of the channel (Fig.22,19 Col.8,ll.28-29, channel as presented above).


    PNG
    media_image3.png
    250
    241
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    255
    227
    media_image2.png
    Greyscale
	As to claim 6, Temple discloses wherein the inner head wall 136 portion tapers outwardly in first vertical cross-sectional plane (perpendicular to longitudinal axis of 136 Fig.19,21-22), and wherein the inner head wall portion 136 is substantially parallel in a second vertical cross-sectional plane (parallel to longitudinal axis of 136 Fig.19,21-22) that transverse to the first vertical cross-sectional plane (Fig.21-22,19).
	As to claim 7, Temple discloses wherein the inner head wall portion 136 has a generally circular shape at a first axial height (lower or distal portion Fig.21-22) , and has a generally elliptical shape at a second axial height (upper or proximal portion Fig.21-22 that is axially offset from the first axial height (elliptical as saddle shaped upper portion to conform to skin around the anus Fig.21,19,22 Col.8,ll.62-Col.9,ll.10).

	As to claim 8, Temple discloses wherein the outer head wall portion 134/137 is generally ellipsoidal Fig.21-22.

	As to claim 9, Temple discloses wherein the generally ellipsoidal outer head wall portion 134/137 has a first slope in a direction of a major axis (longitudinal) that is more gradual than a second slope in a direction of a minor axis (latitudinal) Fig.21,22.

    PNG
    media_image4.png
    158
    222
    media_image4.png
    Greyscale
	As to claim 10, Temple discloses wherein the head portion 132 defines a gap between the outer head wall portion 134/137 and the inner head wall portion 136 such that at least a portion of the outer head wall portion 134/137 is spaced apart from at least a portion of the inner head wall portion 136 (as gap provided under lip/outer head wall portion 134 adjacent inner head wall portion 136 Fig.19).
	As to claim 11, Temple discloses wherein the head portion 132 includes at least one rib 138 extending within the gap from the inner head wall portion 136 to the outer head wall portion 134 (Fig.21-22 Col.8,ll.29-33).

	As to claim 12, Temple discloses wherein the handle portion 131 is a handle body having a first material hardness, and wherein the head portion 132 is a head body having a second material hardness different than the first material hardness (where handle portion can be hard or flexible such as a hard plastic Col.7,ll.65 and the head as a softer material with different hardness such as rubber, silicone, or foam Col.8,ll.1-5).


    PNG
    media_image5.png
    377
    277
    media_image5.png
    Greyscale
	As to claim 13, Temple discloses wherein the fecal management applicator defines an elongated slit (between slit edges 158) that extends axially through a side of the fecal management applicator along the entire axial length of the fecal management applicator Fig.26.

	As to claim 14, Temple discloses wherein the elongated slit extends from the channel to a perimeter surface of the head portion (as further presented above Fig.26).

	As to claim 15, Temple discloses wherein the head portion defines a head slot extending through at least one of the inner head wall portion 136 and the outer head wall portion 134/137 (as slot/elongated opening within head portion 136/134/137 Fig.19,21-22 , the head slot extending from the channel opposite the elongated slit (as adjacent head slot) Fig.26.

	As to claim 16, Temple discloses wherein the handle portion defines a transverse slot extending from the elongated slit.

	As to claim 17, Temple discloses wherein the transverse slot includes a tapered slot region that extends from the elongated slit (as tapered top portion of slot within slot edges 158 FIg.26).

	As to claims 18-19, Temple discloses wherein the fecal management applicator includes a hinge region disposed diametrically opposite from the elongated slit and including a living hinge configured to bias the elongated slit toward a closed configuration, and adapted to permit expansion of the fecal management applicator at the elongated slit (where head portion adjacent slot Fig.26 can be made of a softer material as rubber or silicone Col.8,ll.1-5 that would necessarily provide a living hinge region of the head as also saddle shaped in order to specifically fit the skin and/or muscle structure around the anus Col.5,ll.19-22).


				Claim Rejections - 35 USC § 103 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for ‘establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
 	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103, the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103 and potential 35 U.S.C. 102(a)(2) prior art under 35 U.S.C. 103. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Temple.

	As to claim 3, Temple does not specifically teach wherein at least a portion of an exterior surface of the handle portion includes an ergonomic hand-gripping surface.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle portion of Temple to include an ergonomic hand-gripping surface, and one of skill would have been motivated to do so, in order to provide the advantage of improving the grip of the handle to facilitate insertion or removal from the anus.

Conclusion
   	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references provided on the attached PTO Form 892 are considered relevant to Applicants’ disclosure and are cited to show further the general state of the art.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to: GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri., 11 am to 6 pm Eastern Time.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781